Case 2:20-cv-07725-PA-JEM Document 32 Filed 05/03/21 Page 1 of 12 Page ID #:157



   JAMES ALLEN         STATE BAR NO. 92483
 1 ALLEN LAW CORP.
   P.O. BOX 1003
 2 THOUSAND OAKS, CA. 91358
   PHONE (818) 735-7000
 3 EMAIL: JAMES@ALLENLAWCORP.COM
 4
 5 ATTORNEYS FOR DEFENDANT HAKAM BARAKAT

 6
 7
                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10                                                   )   Case No.: 2:20-cv-07725-PA-JEM
                                                     )
11   ANTHONY BOUYER                                  )
                                                     )   DEFENDANT’S REPLY TO
12                                                   )   PLAINTIFF’S OPPOSITION TO
                           Plaintiff                 )   MOTION TO DISMISS;
                                                     )   DECLARATION OF JASON JAMES
13
          vs.                                        )
14                                                   )
     HAKAM BARAKAT                                   )   DATE : May 17, 2021
                                                     )   TIME:1:30 pm
15                                                       CRTRM: 9A
                                                     )
16                                                   )
                           Defendants                )   HON.PERCY ANDERSON
17                                                   )
                                                     )
18

19
20        Comes now Defendant, Hakam Barakat, and replies to Plaintiff’s opposition
21   to the motion to dismiss filed by Defendant.
22        This matter was brought before this Court on Defendants Motion to Dismiss
23   for Lack of subject matter Jurisdiction. Defendant respectfully requested that the
24   complaint in this matter be dismissed as the matter has been rendered moot by
25   Defendants full Compliance with all ADA requirements.
26        In opposition to Defendant’s motion Plaintiff argues that 1) The jurisdictional
27   challenge is intertwined with the merits of the claim and is inappropriate as a
28   12(b)(1) motion, 2)that Defendant has not established mootness 3) that Defendant
                                                   -1-
                                 Reply to Opposition to Motion To Dismiss
Case 2:20-cv-07725-PA-JEM Document 32 Filed 05/03/21 Page 2 of 12 Page ID #:158




 1
     has not addressed the voluntary cessation standard and that 4) Defendant did not

 2
     meet and confer pursuant to local rule 7-3. Each of these arguments is without

 3
     merit. Defendant will address them in the order Plaintiff presented them.

 4
 5         Defendant attempted to meet and confer on at least 3 occasions prior to

 6   bringing this motion

 7 Plaintiff’s claim that Defendant did not meet and confer with Plaintiff prior to
 8 bringing this motion is not true. On March 9, 2021 the parties participated in court
 9 ordered mediation before David Bolstad, esq. in an attempt to bring this matter to
10 resolution. As noted in the joint status report filed on March 15, 2021, Defendant

11 provided Plaintiff with the CASp report demonstrating compliance with ADA

12 standards. Plaintiff disagreed to the CASp report findings but offered no basis for that
13 disagreement. Plaintiff still offers no legally admissible evidence to support the claim

14 that the CASp report is inaccurate. Following the mediation, Defendant contacted
15 Plaintiff’s counsel on two separate occasions in an attempt to resolve the claims of

16 Plaintiff.   Those efforts were unsuccessful. On each occasion Plaintiff’s counsel
17 rebuked Defendant’s attempt to resolve the matters at issue in this litigation.
18 Defendant made every effort to meet and confer and to resolve the issues in good

19 faith. It is Plaintiff who refused to address the issues in dispute in this litigation.
20

21 Defendant has made an appropriate FRCP 12(b)(1) motion and FRCP 12(h)(3)

22 authorizes the dismissal of this matter based upon the lack of subject matter
23 jurisdiction.

24
25 Despite Plaintiff’s protestations to the contrary, 12(b)(1) motions regularly come

26 before the District Court in the Central District of California and the court can and

27 does regularly make determination as to whether a case in controversy exists. See for
28 instance the court’s ruling in the matter entitled Munoz v Shorter, wherein Judge Otis
                                                    -2-
                                  Reply to Opposition to Motion To Dismiss
Case 2:20-cv-07725-PA-JEM Document 32 Filed 05/03/21 Page 3 of 12 Page ID #:159




 1 Wright opined: "Damages are not recoverable under Title III of the ADA—only

 2 injunctive relief is available for violations of Title III." Wander v. Kaus, 304 F.3d

 3 856, 858 (9th Cir. 2002). Plaintiffs "may obtain injunctive relief against public
 4 accommodations with architectural barriers, including 'an order to alter facilities to
 5 make such facilities readily accessible to and usable by individuals with disabilities.'"

 6 Molski v. M.J. Cable, Inc, 481 F.3d 724, 730 (9th Cir. 2007) (citing 42 U.S.C. §
 7 12188(a)(2)). Accordingly, "a defendant's voluntary removal of alleged barriers prior
 8 to trial can have the effect of mooting a plaintiff's ADA claim." Oliver v. Ralphs
 9 Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011); see also Grove v. De La Cruz, 407 F.
10 Supp. 2d 1126, 1130-31 (C.D. Cal. 2005).” Case No. 2:18-cv-09054-ODW

11

12 Defendant has already provided substantial authority for the proposition that this
13 court can and should dismiss the claim of Plaintiff as moot. As set forth in FRCP 12

14 (h) (3) “Lack of Subject-Matter Jurisdiction. If the court determines at any time that it
15 lacks subject-matter jurisdiction, the court must dismiss the action.” In short, once

16 Defendant establishes that there is no case in controversy for this court to exercise It’s

17 equitable jurisdiction over, The Federal matter can be dismissed. The argument
18 contained in the Opposition that “Defendant’s Restroom does not comply with the

19 state and federal access ability laws” appears to be an argument copied from an
20 unrelated claim filed in an unrelated litigation.

21

22 Defendant has properly presented uncontroverted evidence that the Defendant’s
23 premises are ADA compliant.

24
25 Plaintiff has argued that the CASp report submitted by Defendant is unauthenticated

26 and is therefore unreliable. While Defendant disagrees with Plaintiff’s assertions in

27 this regard, Defendant has obtained the Declaration of the CASp professional who
28 authored the report and has attached that declaration to this pleading. Attached hereto
                                                  -3-
                                Reply to Opposition to Motion To Dismiss
Case 2:20-cv-07725-PA-JEM Document 32 Filed 05/03/21 Page 4 of 12 Page ID #:160




 1 the court is invited to review the Declaration of Jason James, authenticating the

 2 attached CASp report which he authored, and verifying the findings set forth in his

 3 CASp report.
 4
 5 Plaintiff submits no evidence to refute the CASp report and offers no evidence that

 6 would support a claim that there are any violations of the ADA for This Court to
 7 enjoin. It seems clear that there is no matter in controversy which requires This Court
 8 to exercise jurisdiction. As established by the declaration of Hakam Barakat and
 9 supported by the declaration of Jason James, Defendant has expended considerable
10 time and money to address the claimed deficiencies alleged by Plaintiff. There is no

11 basis for Plaintiff’s speculation that Defendant might engage in some ADA violation

12 in the future.
13 Plaintiff’s citation to the case entitled Moeller v Taco Bell Corp. as support for its

14 argument that Defendant might change its policies is without basis in fact. The
15 Moeler court was concerned with a class action lawsuit filed under both state (Unruh

16 Act and CDPA) and Federal (ADA) alleging claims against all of the Taco Bell

17 locations in California. The parties agreed to a CASp special master. The parties
18 worked agreed to remediation procedures which were set out in a policy manual. We

19 are not dealing with a huge multinational conglomerate that might fail to enforce   its
20 current policies. Defendant has already cited extensive authority for the proposition

21 that where there exists no indication that the alleged wrongful conduct is likely to

22 reoccur the matter is moot (see Defendant’s motion to dismiss and the citation to
23 Tandy v. City of Wichita, 380 F.3d 1277, 1291 (10th Cir. 2004).

24
25       Defendant submits that the within matter should be resolved by dismissal and
26 that each party should bear their own costs and fees.

27
28
                                                 -4-
                               Reply to Opposition to Motion To Dismiss
Case 2:20-cv-07725-PA-JEM Document 32 Filed 05/03/21 Page 5 of 12 Page ID #:161




 1
                  THERE IS NO LONGER A CASE IN CONTROVERSY
 2

 3
      In his declaration Defendant demonstrates that he remedied the alleged ADA
 4
     violations by (1) Relocating the handicap parking space to the East, thereby
 5
     eliminating the change in level of the access alleged in paragraph 29 of the complaint
 6
     (2) Resurfacing and restriping the parking lot to be fully ADA compliant (3)
 7
     Installing new signage over the relocated handicapped parking space (4) Having the
 8
     premises inspected and certified as compliant by a certified CASp inspector. The
 9
     attached Declaration of Jason James authenticates the CASp report submitted to show
10
     that Plaintiffs claims are moot. Plaintiff cannot refute the fact that the premises are
11
     now fully compliant with the ADA. There are no other claims asserted in Plaintiff’s
12
     complaint which would a provide a basis for any relief.
13

14
                  THE COURT SHOULD DISMISS THE WITHIN MATTER
15

16   Plaintiff has not and cannot provide evidence or reasoning supporting a contention
17
     that any relief can or should be gained by the continuation of this litigation. There is
18
     no further action of Defendant which should be enjoined by this court. Defendant is
19
     not likely to bear the cost of undoing its remedial efforts only to defy the ADA
20
     requirements and risk further litigation. Defendant has remedied or assisted in
21
     remedying each of the ADA violations alleged in Plaintiff’s Complaint. The
22
     changes are permanent in nature, and there is no evidence or logical reasoning
23
     suggesting Defendant will engage in any offending practices. Defendant
24
     respectfully requests that the within matter be dismissed as Moot.
25
     DATED: May 3, 2021
26

27
                                                                  James Allen
28
                                                    -5-
                                  Reply to Opposition to Motion To Dismiss
Case 2:20-cv-07725-PA-JEM Document 32 Filed 05/03/21 Page 6 of 12 Page ID #:162




     I    Declaration of Jason James

     2

     J    I, Jason James, do say and declare

     4
          I am   an individual over the age   of 18 years and I am not   a party to the   within action.
     5
          All of the matters stated herein are of my personal knowledge           except those things stated on
     6
          information, which I believo to be true. If called as a witness I could and would testi$ competently
     ?
          to the matters stated herein.
     8
          I am a Certified Access Specialist (CASp-479). I am duly licensed by the           State of Califomia to
     9
          inspect and evaluate places of public accommodation.
    10
          On T2/05/2A20 I conducted a CASp evaluation of the Parking and of the Accessible Route of the
    11
          Real Property located at 496 Moorpark Ave., MoorparhCA.
    t2
    13
          I determined that Accessible Parking is provided in complianse with applicable standards and that
          accessible routes from all elements of the building entrance comply with applicable standards.
    14

    15    Attached hereto as exhibit A is a hue and coruect copy of the Site Aocessibility Evaluation Which          I
    16
          authored following my t2/5/2A20 Site inspection.

    1,7   I declare under penalty of Perjury that the forgoing is true and correct and that this declaration was
    18    made and executed tfrir   Z   day of May   2021at      ?*&tgrkw**                 , California.

    19

    20                                                                      \-
    2L

    7)
                                                                                   Jason James
   23

   24

   25

   26

    ,1

   28

                                                                -1-
                                                     Declaration of Jason James
Case 2:20-cv-07725-PA-JEM Document 32 Filed 05/03/21 Page 7 of 12 Page ID #:163




          Site Accessibility Evaluation

             Americans with Disabilities Act
                           And
     Title 24 And Part 2 - California Building Code




                                           Moorpark General Store
Prepared By                                  496 Moorpark Ave
                                            Moorpark, CA 93021
                                                   CASp Evaluation

                                               Inspection Date: 12/05/2020
                                           Inspector: Jason James, CASp-479




(951) 526 - 7960
www.buildingprinciples.com
                                     EXHIBIT A



                              Powered by
 Case 2:20-cv-07725-PA-JEM Document 32 Filed 05/03/21 Page 8 of 12 Page ID #:164
Moorpark General Store - 496 Moorpark Ave Moorpark, CA 93021


Parking

Finding: 1

Accessible parking is provided in compliance with applicable standards

Each lot where parking is provided for the public as clients, guests or employees, shall provide
accessible parking and shall be located on the shortest accessible route of travel from adjacent parking
to an accessible entrance.

2019 CBC 11B (CA) Section 11B-208.2
Parking spaces complying with Section 11B-502 shall be provided in accordance with Table 11B-208.2 except
as required by Sections 11B-208.2.1, 11B-208.2.2, and 11B-208.2.3. Where more than one parking facility is
provided on a site, the number of accessible spaces provided on the site shall be calculated according to the
number of spaces required for each parking facility.

2010 ADAS Section 208.2
Parking spaces complying with 502 shall be provided in accordance with Table 208.2 except as required by
208.2.1, 208.2.2, and 208.2.3. Where more than one parking facility is provided on a site, the number of




                                                                                      T
accessible spaces provided on the site shall be calculated according to the number of spaces required for each
parking facility.

Citation:



                                                                   A                N
                                                                 I
2019 CBC 11B (CA) Section: 11B-208.2

2010 ADAS Section: 208.2




                                            P                  L
                        O                 M
                      C

Building Principles, LLC              www.buildingprinciples.com                                  2 of 5
(951) 526 - 7960                          Powered by
 Case 2:20-cv-07725-PA-JEM Document 32 Filed 05/03/21 Page 9 of 12 Page ID #:165
Moorpark General Store - 496 Moorpark Ave Moorpark, CA 93021


Finding #1 Additional Finding Photos




                                                              N T
                                               L I A
                               M P
                   C O


Building Principles, LLC    www.buildingprinciples.com                  3 of 5
(951) 526 - 7960               Powered by
Case 2:20-cv-07725-PA-JEM Document 32 Filed 05/03/21 Page 10 of 12 Page ID #:166
Moorpark General Store - 496 Moorpark Ave Moorpark, CA 93021


Accessible Route

Finding: 2

The accessible routes from all elements to the building entrance comply with applicable standards.

When a building, or portion of a building, is required to be accessible, an accessible route of travel shall
be provided to all portions of the building, to accessible building entrances and between the building
and the public way. Where more than one route is provided, all routes must be accessible.

At least one accessible route within the boundary of the site must be provided from public
transportation stops, accessible parking and accessible passenger loading zones and public streets or
sidewalks to the accessible building entrance they serve.

The accessible route shall, to the maximum extent feasible, coincide with the route for the general
public. At least one accessible route shall connect accessible buildings, facilities, elements and spaces
that are on the same site. At least one accessible route shall connect accessible building or facility
entrances with all accessible spaces and elements.




                                                                                        T
2019 CBC 11B (CA) Section 11B-206.2.1
At least one accessible route shall be provided within the site from accessible parking spaces and accessible




                                                                                      N
passenger loading zones; public streets and sidewalks; and public transportation stops to the accessible building
or facility entrance they serve. Where more than one route is provided, all routes must be accessible.

Citation:
2019 CBC 11B (CA) Section: 11B-206.2.1


                                                                L I A
                                            M P
                       C O


Building Principles, LLC               www.buildingprinciples.com                                   4 of 5
(951) 526 - 7960                           Powered by
                                   Case 2:20-cv-07725-PA-JEM Document 32 Filed 05/03/21 Page 11 of 12 Page ID #:167
                                   Moorpark General Store - 496 Moorpark Ave Moorpark, CA 93021


                                   Finding #2 Additional Finding Photos




                                                                                                N T
                                                                                  L I A
                                                                  M P
                                                      C O


                                   Building Principles, LLC    www.buildingprinciples.com                 5 of 5
                                   (951) 526 - 7960               Powered by

Powered by TCPDF (www.tcpdf.org)
     Case 2:20-cv-07725-PA-JEM Document 32 Filed 05/03/21 Page 12 of 12 Page ID #:168




 1
 2
 3     CERTIFICATE OF SERVICE I hereby certify that on May 3, 2021, a copy of the foregoing

 4     DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS;
 5     DECLARATION OF JASON JAMES were filed electronically and served by U.S. Mail on
 6
       anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties
 7
       by operation of the court’s electronic filing system or by mail to anyone unable to accept
 8
 9     electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing

10     through the court’s EM/ECF System. A copy of the moving papers, including the
11
       DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS;
12
       DECLARATION OF JASON JAMES were served electronically on all interested parties and
13
       served by U.S. Mail on anyone unable to accept electronic filing on May 3, 2021
14
15
16
17
                                                              James Allen
18
19
20
21
22
23
24
25
26
27
28


                                                      -1-
                                   Declaration of Service
